      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 1 of 17




 1 ROBBINS GELLER RUDMAN & DOWD LLP
   DANIEL S. DROSMAN (200643)
 2 TOR GRONBORG (179109)
   LUCAS F. OLTS (234843)
 3 NATHAN R. LINDELL (248668)
   J. MARCO JANOSKI GRAY (306547)
 4 CHRISTOPHER R. KINNON (316850)
   HEATHER G. SCHLESIER (322937)
 5 655 West Broadway, Suite 1900
   San Diego, CA 92101-8498
 6 Telephone: 619/231-1058
   619/231-7423 (fax)
 7
   MOTLEY RICE LLC
 8 GREGG S. LEVIN (admitted pro hac vice)
   LANCE V. OLIVER (admitted pro hac vice)
 9 MEGHAN S.B. OLIVER (admitted pro hac vice)
   MAX N. GRUETZMACHER (admitted pro hac vice)
10 CHRISTOPHER F. MORIARTY (admitted pro hac vice)
   MEREDITH B. WEATHERBY (admitted pro hac vice)
11 28 Bridgeside Blvd.
   Mt. Pleasant, SC 29464
12 Telephone: 843/216-9000
   843/216-9450 (fax)
13
   Co-Class Counsel for the Class
14
   [Additional counsel appear on signature page.]
15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18
   In re TWITTER INC. SECURITIES                  ) Case No. 4:16-cv-05314-JST (SK)
19 LITIGATION                                     )
                                                  ) CLASS ACTION
20                                                )
   This Document Relates To:                      ) PLAINTIFFS’ NOTICE OF MOTION AND
21                                                ) MOTION IN LIMINE NO. 9: TO ENFORCE
          ALL ACTIONS.                            ) THE COURT’S MAY 8, 2020 AND APRIL
22                                                ) 20, 2020 ORDERS AND PRECLUDE
                                                    EVIDENCE AND ARGUMENT
23                                                  REGARDING ANY SEC INVESTIGATION

24                                             DATE:       July 8, 2020
                                               TIME:       9:00 a.m.
25                                             CTRM:       6
                                               JUDGE:      The Honorable Jon S. Tigar
26

27

28


     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 2 of 17




 1                                               TABLE OF AUTHORITIES
 2                                                                                                                                  Page
 3
     I.      INTRODUCTION ...............................................................................................................2
 4
     II.     THE SEC CORRESPONDENCE IS EXCLUDED BY BOTH THE
 5           STIPULATED ORDER AND THE COURT’S APRIL 20, 2020 ORDER ........................3

 6 III.      15 U.S.C. §78z PROHIBITS REPRESENTATIONS THAT THE SEC’S
             FAILURE TO ACT MEANS THE AGENCY HAS DETERMINED THAT
 7           STATEMENTS TO INVESTORS WERE TRUE OR ACCURATE .................................7

 8 IV.       INTRODUCTION OF EVIDENCE OR ARGUMENT REGARDING SEC
             INACTION WOULD BE UNFAIRLY PREJUDICIAL.....................................................8
 9
     V.      CONCLUSION ..................................................................................................................10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 3 of 17




 1                        NOTICE OF MOTION AND MOTION IN LIMINE
 2 TO:       ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on July 8, 2020 at 9:00 a.m. in Courtroom 6, 2nd Floor of the

 4 above-entitled Court, Plaintiffs and Class Representatives KBC Asset Management NV and National

 5 Elevator Industry Pension Fund will and hereby by do move in limine to exclude specific evidence

 6 and argument from the trial in this matter. Plaintiffs’ motion is based on this Notice of Motion and

 7 Motion in Limine, the following memorandum in support of Plaintiffs’ motion, the materials cited

 8 therein, oral argument, and other materials and argument as may be presented. In accordance with

 9 the Court’s Standing Order for Civil Jury Trials, Plaintiffs have met and conferred with Defendants,

10 but were unable to resolve the dispute addressed herein.

11                               STATEMENT OF RELIEF SOUGHT
12           Plaintiffs seek an order enforcing the May 8, 2020 Stipulation and Order Concerning Trial

13 Procedures and Evidentiary Issues and the April 20, 2020 Order Granting in Part and Denying in

14 Part Motions to Exclude Expert Testimony, and excluding all evidence and argument regarding any

15 SEC investigation of Twitter or lack thereof.

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)               -1-
     4837-2415-1741.v1
         Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 4 of 17




 1 I.            INTRODUCTION
 2               Plaintiffs move to exclude evidence and argument regarding any SEC investigation of

 3 Defendants, or lack thereof, including correspondence between the SEC and Twitter in 2013 and

 4 2015.1 The evidence is excluded pursuant to the parties’ Stipulation Concerning Trial Procedures

 5 and Evidentiary Issues, entered as an Order on May 8, 2020. ECF No. 499 (“Stipulated Order”). In

 6 pertinent part, the Stipulated Order provides that “[n]either Plaintiffs nor Defendants shall introduce

 7 any evidence or argument regarding . . . any governmental investigation.” Id. at 3-4. Moreover,

 8 prior to the Stipulated Order, this Court addressed the SEC Correspondence and expert opinions

 9 about it and unambiguously held that “the Court will exclude at trial the argument and any

10 supporting evidence [about] Defendants’ ‘open and frank discussion’ with the SEC” and that

11 “evidence relating to an SEC investigation, or lack thereof, simply should not be admitted where,

12 as here, the danger of jury confusion or wasting time substantially outweighs the relevance of

13 such evidence, which would be, at best, marginal.” ECF No. 482 at 14-15.2 Further, Defendants’

14 suggestion that the SEC Correspondence and “the lack of a reply from the SEC staff to [Twitter’s]

15 response” indicates that the governmental agency was satisfied with Defendants’ disclosures (see,

16 e.g., ECF No. 427-3, ¶74; ECF No. 352-4 at 23) is contrary to the law and has no bearing on the

17 Defendants’ liability for securities fraud. See 15 U.S.C. §78z (SEC inaction cannot be “deemed a

18 finding by [the SEC] that [a] statement or report is true and accurate on its face or that it is not false

19
   1
       Defendants’ exhibit list includes the following six letters between the SEC and outside counsel
20 for Twitter (collectively, the “SEC Correspondence”). The correspondence is attached as Exhibits 1-
   6 to the Declaration of Lucas F. Olts in Support of Plaintiffs’ Motion in Limine No. 9 (“Olts Decl.”),
21 filed herewith:

22       Olts         Defendants’   Description
         Decl.        Exhibit No.
23
         1            591           Aug. 21, 2013 correspondence from Twitter to the SEC
24       2            1186          Sept. 20, 2013 correspondence from the SEC to Twitter
         3            1187          Sept. 25, 2013 correspondence from Twitter to the SEC
25
         4            1197          Apr. 13, 2015 correspondence from the SEC to Twitter
26       5            1201          May 11, 2015 correspondence from Twitter to the SEC
         6            1207          June 17, 2015 correspondence from the SEC to Twitter
27
     2
           Emphasis is added and citations omitted unless otherwise noted.
28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                     -2-
     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 5 of 17




 1 or misleading.”). Accordingly, all evidence or argument regarding any SEC investigation, including

 2 Defendants’ exhibits 591, 1186, 1187, 1197, 1201, and 1207, should be excluded.

 3 II.       THE SEC CORRESPONDENCE IS EXCLUDED BY BOTH THE
             STIPULATED ORDER AND THE COURT’S APRIL 20, 2020 ORDER
 4
             The Stipulated Order precludes the following evidence and argument regarding other
 5
     litigation or investigations:
 6
             Preclusion Of Evidence Or Argument Concerning Other Litigation Or
 7           Investigations Involving Defendants:
 8                   Neither Plaintiffs nor Defendants shall introduce any evidence or argument
             regarding other litigation or external investigations involving any of Defendants or
 9           Plaintiffs (including any governmental investigation or investigation by or for
             Twitter’s Board of Directors, any committee of the Board of Directors, or any
10           counsel working for or on behalf of Twitter or any Twitter shareholder) and neither
             Plaintiffs nor Defendants shall introduce any evidence or argument regarding the
11           lack of any other litigation or such investigation involving any of Defendants or
             Plaintiffs.
12
     ECF No. 499 at 3-4.
13
             During the negotiation of the Stipulated Order, the parties specifically confirmed that it
14
     would prohibit evidence and argument regarding any SEC investigation of Twitter or lack thereof.
15
     See Olts Decl., Ex. 7. Well before the stipulation was executed, Plaintiffs had, in fact, identified that
16
     one of their potential motions in limine was to exclude “evidence or argument regarding any SEC
17
     investigation or prosecution, or lack thereof,” including correspondence between Twitter and the
18
     SEC. See ECF No. 491 at Plaintiffs’ Proposed MILs No. 4. As agreed upon by the parties at the
19
     time of its filing, the “litigation or investigations” section of the Stipulated Order resolved Plaintiffs’
20
     Proposed MIL No. 4 (exclusion of SEC investigations) and Defendants’ Proposed MIL No. 17
21
     (exclusion of other litigation or governmental investigations). ECF No. 491. See also Olts Decl.,
22
     Ex. 7 at 3 (Defendants’ counsel acknowledging that the reference to “governmental investigation” in
23
     the Stipulated Order “would necessarily include SEC investigations”).
24
             Following entry of the Stipulated Order and the May 7, 2020 deadline for filing motions in
25
     limine, the parties met and conferred regarding trial exhibit lists. During the meet and confer
26
     session, Defendants refused to confirm whether they would remove the SEC Correspondence from
27
     their trial exhibit list. See Olts Decl., ¶3 and Ex. 7. Subsequently, on May 15, 2020, Defendants
28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                        -3-
     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 6 of 17




 1 asserted that the “MIL stipulation does not cover all SEC correspondence, regardless of how the

 2 correspondence is being used” and “does not preclude the use of correspondence with the SEC (in

 3 particular responses to Corp Fin comment letters) for other purposes.” Olts Decl., Ex. 7 at 4. When

 4 asked how the SEC Correspondence was not covered by the Stipulated Order, Defendants asserted

 5 that “the comment letter correspondence with CorpFin was not part of or regarding an investigation

 6 and, therefore, yes, it falls outside of the stipulation.” Id. at 3.

 7           Defendants’ current effort to narrowly define “investigation” violates the purpose of the

 8 Stipulated Order and this Court’s prior holding regarding the SEC Correspondence. As discussed, a

 9 seminal purpose of the Stipulated Order was to address the parties’ disputes regarding the use of the

10 SEC Correspondence. Those disputes had already arisen in the context of Defendants’ Motion for

11 Summary Judgment and the motions to exclude Defendants’ expert John Coates and Plaintiffs’

12 expert Jason Flemmons. See ECF Nos. 362-4 at 21; 427 at 12-14; 432 at 23-24. Indeed, the only

13 evidence on either of the parties’ exhibit lists that concerned any “other litigation or external

14 investigation” was the SEC Correspondence.3 Other than the SEC Correspondence, nothing would

15 actually be excluded by the “litigation or investigations” section of the Stipulated Order.

16           Defendants have no basis to argue that the term “investigation” does not apply to the SEC
17 Correspondence. Put simply, an investigation is the act of investigating something. And that is

18 exactly what the SEC was doing in the SEC Correspondence. Specifically, the SEC’s Division of

19 Corporation Finance sent Twitter a series of questions about its public financial filings and requested

20 that the Company “respond to these comments within ten days by providing the requested

21 information or advise us as soon as possible when you will respond.” See, e.g., Olts Decl., Ex. 4 at

22 1. Twitter then responded to the agency’s questions as requested (albeit, not within ten days). Olts

23
   3
        In addition to the 2013 and 2015 correspondence identified by Defendants, Plaintiffs’ exhibit list
24 included  2017 correspondence reflecting the SEC’s ongoing inquiries about Twitter’s disclosures to
   investors.        ECF No. 385-5 (Twitter’s response to SEC providing “MAU is a measure of the
25 Company’sSee  logged-in or otherwise authenticated audience and DAU is a measure of the engagement
26 of that audience” and the “percentage changes in DAU [is one of the] material metrics to promote an
   understanding of the performance of the Company’s platform against its current strategy”). In
27 accordance    with the Stipulated Order, Plaintiffs removed all SEC correspondence from their exhibit
   list. Given Defendants’ current position, Plaintiffs have informed Defendants that they intend to
28 include the 2017 SEC correspondence as trial exhibits, but only if this motion is denied.

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                  -4-
     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 7 of 17




 1 Decl., Exs. 1, 3, 5. Confirming that this constituted an “investigation,” Twitter’s responses to the

 2 SEC were prepared and sent by the Company’s outside counsel at Wilson Sonsini Goodrich &

 3 Rosati.      Id; see also https://www.wsgr.com/en/services/practice-areas/litigation/government-

 4 investigations.html (Wilson Sonsini website touting, under the practice area “Government

 5 Investigations,” “[w]e routinely represent clients before key federal enforcement agencies, including

 6 . . . the [SEC]”). Moreover, Defendants previously withheld dozens of drafts of the SEC

 7 Correspondence and communications with outside counsel about the SEC Correspondence on the

 8 grounds that they were privileged attorney client communications seeking legal advice. See, e.g.,

 9 Olts Decl., Ex. 8 entry 1706 (“Draft letter reflecting legal advice from S. Edgett re: response to SEC

10 Comment Letter”); entry 1607 (“Email reflecting legal advice from outside counsel L. Stimmell

11 (WSGR) re: SEC Comment letter”).4

12           The use of the term “investigation” in the Stipulated Order is also consistent with how this
13 Court described the SEC Correspondence. Both parties had experts who offered opinions regarding

14 the SEC’s questions about Twitter’s disclosure of user engagement and what, if anything, could be

15 ascertained from the SEC Correspondence. Defendants’ expert John Coates, discussed both the

16 2013 and 2015 SEC Correspondence and opined that “the SEC will continue to correspond with a

17 company if the staff does not agree that the company’s reply adequately addresses a disclosure

18 concern.” ECF Nos. 427-3, ¶74; 427-4, ¶77. Plaintiffs’ expert Jason Flemmons, opined that

19 Twitter’s representations to the SEC in the SEC Correspondence were inconsistent with the

20 Company’s internal reports and that the SEC is “entirely reliant on a company’s responses being

21 truthful and properly supported.” See ECF No. 432-2, ¶¶71-91. The parties each moved to exclude

22 each other’s experts’ opinions regarding the SEC investigation. ECF Nos. 427 at 12-14; 432 at 23-

23 24. And the Court excluded Flemmons’ testimony “regarding SEC customs and practices on

24
   4
       In defense of their continuing attempt to admit the SEC Correspondence at trial, Defendants may
25 argue  that it will be used for some purpose other than to show there was or was not an SEC
   investigation.
26 any governmentalBut the Stipulated Order is clear that it excludes all evidence and argument regarding
                       investigation or litigation. ECF No. 499 at 3-4. No exception is allowed for using
27 discussed below, thea prejudicial
   evidence  regarding     governmental investigation, or lack thereof, for some other purpose. And, as
                                     nature of the evidence would remain whether or not Defendants or
   their counsel  directly addressed the investigation underlying the SEC Correspondence.
28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                 -5-
     4837-2415-1741.v1
      Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 8 of 17




 1 relevance grounds, because the Court will exclude at trial the argument and any supporting

 2 evidence to which Flemmons is responding, i.e., that Defendants’ [had an] ‘open and frank

 3 discussion’ with the SEC.” ECF No. 482 at 14. Notably, the Court’s use of “Defendants’ ‘open

 4 and frank discussion’ with the SEC” is a direct reference to the Motion for Summary Judgment

 5 where Defendants cited to the exact SEC correspondence currently listed on their exhibit list. See

 6 ECF No. 352-4 at 23 (arguing “the open and frank discussion between Defendants and SEC staff on

 7 the topic that is at the center of this litigation also undercuts scienter. From the initial disclosures in

 8 the draft S-1 and the subsequent communications with Staff regarding those disclosures to the

 9 apparent resolution of the questions regarding the metrics, the Company acted in an honest and

10 candid manner”).        Thus, the Court has already stated that it will exclude the exact SEC

11 correspondence at issue here.

12           Moreover, in addressing the experts’ opinions about the SEC Correspondence the Court

13 specifically used the term “investigation.” The Court first noted that cases “are not conclusive as to

14 the relevance of evidence relating to the existence of an SEC investigation.” ECF No. 482 at 14.

15 Then, based on the parties’ arguments regarding the SEC Correspondence opinions, the Court held

16 that “evidence relating to an SEC investigation, or lack thereof, simply should not be admitted

17 where, as here, the danger of jury confusion or wasting time substantially outweighs the relevance

18 of such evidence, which would be, at best, marginal.” ECF No. 482 at 15. The Court added that it

19 “finds that the relevance of evidence or argument relating to the SEC’s actions or inaction with

20 respect to Defendants is substantially outweighed by the danger that it will confuse the jury or

21 unduly consume their time.” Id at 16; see also id. at 20-21 (excluding Coates’s testimony regarding

22 the SEC Correspondence for the same reasons). Accordingly, there was no question at the time the

23 parties filed the Stipulated Order that the term “investigation” covered the SEC Correspondence.

24 And even absent that stipulation, the Court has already held that it would exclude any “evidence

25 relating to an SEC investigation” or evidence purporting to show “Defendants’ ‘open and frank

26 discussion’ with the SEC” or “the SEC’s actions or inaction.”

27

28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                      -6-
     4837-2415-1741.v1
         Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 9 of 17




 1 III.       15 U.S.C. §78z PROHIBITS REPRESENTATIONS THAT THE SEC’S
              FAILURE TO ACT MEANS THE AGENCY HAS DETERMINED THAT
 2            STATEMENTS TO INVESTORS WERE TRUE OR ACCURATE
 3            As the Court noted in its April 20, 2020 Order, the case law is not conclusive about whether

 4 the existence of an SEC investigation supports an inference of scienter. ECF No. 482 at 14-15. But

 5 statutory authority conclusively prohibits a party from claiming that the SEC’s failure to pursue an

 6 investigation means that the agency found the party’s disclosures to investors true or accurate. 15

 7 U.S.C. §78z provides:

 8            No action or failure to act by the Commission or the Board of Governors of the
              Federal Reserve System, in the administration of this chapter shall be construed to
 9            mean that the particular authority has in any way passed upon the merits of, or given
              approval to, any security or any transaction or transactions therein, nor shall such
10            action or failure to act with regard to any statement or report filed with or examined
              by such authority pursuant to this chapter or rules and regulations thereunder, be
11            deemed a finding by such authority that such statement or report is true and accurate
              on its face or that it is not false or misleading. It shall be unlawful to make, or cause
12            to be made, to any prospective purchaser or seller of a security any representation
              that any such action or failure to act by any such authority is to be so construed or
13            has such effect.

14 Based on 15 U.S.C. §78z, courts have held that even affirmative statements that the SEC will not

15 pursue further action against a company cannot support a finding that the company did not commit

16 securities fraud. See In re LDK Solar Sec. Litig., 584 F. Supp. 2d 1230, 1245 (N.D. Cal. 2008)

17 (letter informing defendant that the SEC had concluded its investigation “did not ‘clear’ [defendant]

18 of wrongdoing”).5

19            Courts have repeatedly held that the SEC may elect not to pursue a matter for any number of

20 reasons unrelated to the merits, and its “discretionary determination with respect to prosecution is

21 not determinative of whether Defendants, in fact, committed securities fraud.” In re UTStarcom,

22 Inc. Sec. Litig., 617 F. Supp. 2d 964, 975 n.15 (N.D. Cal. 2009); see also In re Am. Apparel, Inc.

23 S’holder Litig., 2013 WL 174119, at *12-*13 (C.D. Cal. Jan. 16, 2013). Indeed, the Ninth Circuit

24   5
           Consistent with 15 U.S.C. §78z, 17 C.F.R. §202.5(d) provides:
25            In instances where the staff has concluded its investigation of a particular matter and
              has determined that it will not recommend the commencement of an enforcement
26            proceeding against a person, the staff, in its discretion, may advise the party that its
              formal investigation has been terminated. Such advice if given must in no way be
27            construed as indicating that the party has been exonerated or that no action may
              ultimately result from the staff’s investigation of the particular matter.
28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                     -7-
     4837-2415-1741.v1
     Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 10 of 17




 1 has held that in a civil securities fraud action there is nothing to glean from “the SEC’s decision not

 2 to . . . charge defendants with fraud.” See In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694,

 3 707 n.5 (9th Cir. 2012); see also Teamsters Local 617 Pension & Welfare Funds v. Apollo Grp., Inc.,

 4 633 F. Supp. 2d 763, 796 (D. Ariz. 2009) (“[T]he SEC’s decision not to take any enforcement action

 5 does not undercut a finding of scienter.”).6 Accordingly, Defendants’ efforts to use the SEC

 6 Correspondence to argue or suggest that the agency approved of Twitter’s user engagement

 7 disclosures is not just contrary to the Stipulated Order and the April 20, 2020 Order, but it is also

 8 barred by statute.

 9 IV.       INTRODUCTION OF EVIDENCE OR ARGUMENT REGARDING SEC
             INACTION WOULD BE UNFAIRLY PREJUDICIAL
10
             As this Court has already held, “evidence relating to an SEC investigation, or lack thereof,
11
     simply should not be admitted where, as here, the danger of jury confusion or wasting time
12
     substantially outweighs the relevance of such evidence, which would be, at best, marginal” and
13
     “the relevance of evidence or argument relating to the SEC’s actions or inaction to Defendants is
14
     substantially outweighed by the danger that it will confuse the jury or unduly consume their time.”
15
     ECF No. 482 at 15-16.7
16

17   6
        Ironically, late last year, Defendants’ counsel here filed a motion in limine in Baker v. SeaWorld
18 Entm’t,   Inc., No. 3:14-cv-02129-MMA-AGS (S.D. Cal. Nov. 22, 2019), ECF No. 474-1 at 6-8, to
   exclude evidence of all SEC or governmental investigations, arguing that such evidence is
19 “irrelevant   and. . . highly prejudicial.” The motion was granted and the court excluded “evidence of
   government investigations by the SEC and DOJ related to SeaWorld’s disclosure. . . .” Baker v.
               Entm’t, Inc., 2020 WL 241441, at *3 (S.D. Cal. Jan. 16, 2020); Minute Entry, SeaWorld,
20 SeaWorld
   No. 14-cv-2129-MMA-AGS (S.D. Cal. Jan. 21, 2020), ECF No. 508 (affirming tentative ruling).
21 7 In opposing this motion, Defendants may argue that, despite previously doing so, they do not

22 intend   to argue that the SEC Correspondence evidences that the agency found Twitter’s user
   engagement disclosures acceptable. But even if Defendants do not expressly argue that, or have an
23 expert   testify to that effect, the jury is still likely to be confused and misled by the SEC
   Correspondence. If jurors are exposed to the correspondence, they will undoubtedly want to know
   what conclusion the SEC reached regarding Twitter’s disclosures, and there is a substantial risk they
24 will  assume, absent evidence to the contrary, that the agency approved of Twitter’s disclosures.
   However     Defendants may claim they would use the SEC Correspondence, it would create a “mini-
25 trial” on whether    the SEC was satisfied with Twitter’s responses or required any further action from
   the Company      and   whether the SEC response indicated that Twitter’s user engagement disclosures
26 were accurate or misleading,       all of which “could easily inflate the perceived importance of [those
   issues]  and  distract  the jury from  the central question before it.” In re C.R. Bard, Inc., 810 F.3d 913,
27 922 (4th Cir. 2016); see also Tennison          v. Circus Enter., Inc., 244 F.3d 684, 690 (9th Cir. 2001)
   (finding   no abuse   of discretion where   trial court excluded evidence to avoid a “‘mini trial’” on issues
28 tangentially relevant to the case); Bordegaray         v. Cty. of Santa Barbara, 2016 WL 7260920, at *9

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                        -8-
     4837-2415-1741.v1
     Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 11 of 17




 1           Underscoring the prejudicial nature of the SEC Correspondence is the fact that Defendants

 2 refused to produce numerous documents regarding the correspondence, preventing Plaintiffs from

 3 being able to assess and present the full set of circumstances surrounding Twitter’s responses to the

 4 agency investigation. Defendants withheld from their production in this case more than 40

 5 documents regarding the SEC “comment letter,” and nearly 600 other communications regarding

 6 “disclosure,” as attorney work product or protected by the attorney-client privilege. See Olts Decl.,

 7 Ex. 8. Defendants also routinely invoked purported attorney-client privilege and work product

 8 protection during depositions to block testimony about Twitter’s discussions with the SEC. See,

 9 e.g., Olts Decl., Ex. 9 at 232:25-234:12 (“Q. Do you recall discussions about whether the SEC . . .

10 would require Twitter to provide another measure of engagement? . . . A: I’m not going to disclose

11 privileged information. Q. So my question to you is, are you going to follow your attorney’s

12 instructions and refuse to answer that question? A. Yeah.”); id. at 243:6-244:3 (“Q. Is Plaintiffs’

13 Exhibit 211 the document that you were referencing earlier relating to a comment letter from the

14 SEC? A. That’s correct. . . Q. And why did you see it when you were at Twitter? A. Okay. I

15 believe they asked me to review the response to make sure I review it and agree with it. Q. Who

16 asked you? A. It’s legal and SEC . . . reporting. MS. VALENZUELA SANTAMARIA: Okay. Let

17 me caution you not to disclose communications with Twitter in-house legal.”); Ex. 10 at 35:13-19

18 (“Q. What did you discuss with the person from the SEC? . . . A. I would like to consult my

19 attorney about that question. Q. Are you refusing to answer the question? A. Yes”). In addition to

20 all of the reasons discussed above, Defendants should not be permitted to introduce evidence or

21 argument about the SEC Correspondence when they have withheld as privileged documents and

22 testimony on that very subject. See Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir.

23 1992) (“The privilege which protects attorney-client communications may not be used both as a

24 sword and shield.”); see also Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 241 (N.D. Cal.

25

26

27 (C.D. Cal. Dec. 13, 2016) (excluding evidence that would “require mini trials” to interpret the

28 evidence).

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                -9-
     4837-2415-1741.v1
     Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 12 of 17




 1 2015) (“[P]arties in litigation may not abuse the privilege by asserting claims the opposing party

 2 cannot adequately dispute unless it has access to the privileged materials.”).8

 3 V.        CONCLUSION
 4           For the foregoing reasons, Plaintiffs respectfully request that the Court exclude all evidence

 5 or argument regarding any SEC investigation, or lack thereof, including the SEC Correspondence.

 6 DATED: May 29, 2020                              Respectfully submitted,

 7                                                  ROBBINS GELLER RUDMAN & DOWD LLP
                                                    DANIEL S. DROSMAN
 8                                                  TOR GRONBORG
                                                    LUCAS F. OLTS
 9                                                  NATHAN R. LINDELL
                                                    J. MARCO JANOSKI GRAY
10                                                  CHRISTOPHER R. KINNON
                                                    HEATHER G. SCHLESIER
11

12
                                                                    s/ TOR GRONBORG
13                                                                   TOR GRONBORG

14                                                  655 West Broadway, Suite 1900
                                                    San Diego, CA 92101-8498
15                                                  Telephone: 619/231-1058
                                                    619/231-7423 (fax)
16                                                  ddrosman@rgrdlaw.com
                                                    torg@rgrdlaw.com
17                                                  lolts@rgrdlaw.com
                                                    nlindell@rgrdlaw.com
18                                                  mjanoski@rgrdlaw.com
                                                    ckinnon@rgrdlaw.com
19                                                  hschlesier@rgrdlaw.com

20

21

22

23

24

25

26   8
       Because all of the correspondence with the SEC came from Twitter’s outside attorneys, not the
   Company   itself, if admitted it would also improperly suggest that Defendants’ disclosures had been
27 reviewed and  approved by counsel. See ECF No. 497 at 16-21 (Plaintiffs’ Motion In Limine No. 4
   regarding Defendants’    waiver of the good faith reliance on counsel defense).
28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)                  - 10 -
     4837-2415-1741.v1
     Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 13 of 17




 1
                                             MOTLEY RICE LLC
 2                                           GREGG S. LEVIN
                                             LANCE V. OLIVER
 3                                           MEGHAN S.B. OLIVER
 4                                           MAX N. GRUETZMACHER
                                             CHRISTOPHER F. MORIARTY
 5                                           MEREDITH B. WEATHERBY
                                             28 Bridgeside Blvd.
 6                                           Mt. Pleasant, SC 29464
                                             Telephone: 843/216-9000
 7                                           843/216-9450 (fax)
 8                                           glevin@motleyrice.com
                                             moliver@motleyrice.com
 9                                           mgruetzmacher@motleyrice.com
                                             cmoriarty@motleyrice.com
10                                           mweatherby@motleyrice.com
11                                            Co-Class Counsel for the Class
12                                            BLEICHMAR FONTI & AULD LLP
                                              LESLEY E. WEAVER
13                                            555 12th Street, Suite 1600
                                              Oakland, CA 94607
14                                            Telephone: 415/445-4003
                                              415/445-4020 (fax)
15                                            lweaver@bfalaw.com
16                                            Liaison Counsel
17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION IN LIMINE NO. 9 - 4:16-cv-05314-JST (SK)   - 11 -
     4837-2415-1741.v1
     Case 4:16-cv-05314-JST Document 527 Filed 05/29/20 Page 14 of 17




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify under penalty of perjury that on May 29, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                     s/ TOR GRONBORG
                                                       TOR GRONBORG
 8
                                                       ROBBINS GELLER RUDMAN
 9                                                            & DOWD LLP
                                                       655 West Broadway, Suite 1900
10                                                     San Diego, CA 92101-8498
11                                                     Telephone: 619/231-1058
                                                       619/231-7423 (fax)
12
                                                       E-mail: TorG@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4837-2415-1741.v1
5/29/2020     Case 4:16-cv-05314-JST Document 527          Filed 05/29/20 Page 15 of 17
                                                      CAND-ECF-

Mailing Information for a Case 4:16-cv-05314-JST In re Twitter Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Ramzi Abadou
      ramzi.abadou@ksfcounsel.com,Ashley.Errington@ksfcounsel.com

      Jeffrey S. Abraham
      jabraham@aftlaw.com

      Peretz Bronstein
      peretz@bgandg.com

      Alexis Susan Coll-Very
      acollvery@goodwinlaw.com

      Patrick V. Dahlstrom
      pdahlstrom@pomlaw.com

      Anne Kathleen Davis
      adavis@bfalaw.com

      Brett Hom De Jarnette
      bdejarnette@cooley.com,galancr@cooley.com

      Daniel S. Drosman
      DanD@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_sd@rgrdlaw.com,tkoelbl@rgrdlaw.com,DanD@ecf.courtdrive.com,e_file_sf@rgrdlaw.com

      John C. Dwyer
      dwyerjc@cooley.com,giovannonib@cooley.com,eFilingNotice@cooley.com,efiling-notice@ecf.pacerpro.com

      Laura Marie Elliott
      lelliott@cooley.com,dfoster@cooley.com,efiling-notice@ecf.pacerpro.com

      Joseph A. Fonti
      jfonti@bfalaw.com,ecfnotifications@bfalaw.com,ndennany@bfalaw.com

      Janet A Gochman
      jgochman@stblaw.com,cterricone@stblaw.com

      Kathleen Howard Goodhart
      kgoodhart@cooley.com,eFilingNotice@cooley.com,efiling-notice@ecf.pacerpro.com,cclark@cooley.com,jpalaganas@cooley.com

      Marc Gorrie
      mgorrie@pomlaw.com

      Tor Gronborg
      torg@rgrdlaw.com

      Max Nikolaus Gruetzmacher
      mgruetzmacher@motleyrice.com,kquillin@motleyrice.com

      Alex C. Hemmer
      alex.hemmer@wilmerhale.com

      J. Alexander Hood , II
      ahood@pomlaw.com

      James Michael Hughes
      jhughes@motleyrice.com,erichards@motleyrice.com,kweil@motleyrice.com

      Joseph Marco Janoski Gray
      mjanoski@rgrdlaw.com,cbarrett@rgrdlaw.com,msonney@rgrdlaw.com,tdevries@rgrdlaw.com

      Lewis S. Kahn
      lewis.kahn@ksfcounsel.com

      Christopher J. Keller
      ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,drogers@labaton.com,electroniccasefiling@labaton.com

      Christopher Ryan Kinnon
      ckinnon@rgrdlaw.com,CKinnon@ecf.courtdrive.com

      James Glenn Kreissman
      jkreissman@stblaw.com

      Gregg S. Levin
      glevin@motleyrice.com,sturman@sturman.ch,lmclaughlin@motleyrice.com,erichards@motleyrice.com,kweil@motleyrice.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com
https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?82030395975931-L_1_0-1                                                                 1/3
5/29/2020              Case 4:16-cv-05314-JST Document 527   Filed 05/29/20 Page 16 of 17
                                                        CAND-ECF-
      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Nathan R. Lindell
      nlindell@rgrdlaw.com,Nlindell@ecf.courtdrive.com,MKuwashima@rgrdlaw.com

      Alejandro Nicholas Mayorkas
      alejandro.mayorkas@wilmerhale.com,WHDocketing@wilmerhale.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Dean Michael McGee
      dean.mcgee@stblaw.com

      Kim Elaine Miller
      kim.miller@ksfcounsel.com

      Christopher Francis Moriarty
      cmoriarty@motleyrice.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      William H. Narwold
      bnarwold@motleyrice.com,mjasinski@motleyrice.com,ajanelle@motleyrice.com

      Stephen Cassidy Neal
      sneal@cooley.com,wilsonla@cooley.com

      Lance V. Oliver
      loliver@motleyrice.com

      Meghan Shea Blaszak Oliver
      moliver@motleyrice.com

      Lucas F. Olts
      Lolts@rgrdlaw.com,e_file_sd@rgrdlaw.com,LOlts@ecf.courtdrive.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Michael J Pendell
      mpendell@motleyrice.com

      Charles J. Piven
      piven@browerpiven.com

      Aarti G. Reddy
      areddy@cooley.com,efiling-notice@ecf.pacerpro.com,cdickerson@cooley.com

      Rosemary M. Rivas
      rrivas@zlk.com,rmah@zlk.com,jtash@zlk.com,jkornhaber@zlk.com

      Quentin Alexandre Roberts
      quentin.roberts@diamondmccarthy.com

      John Alexander Robinson
      jrobinson@stblaw.com

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net

      Scott H. Saham
      scotts@rgrdlaw.com,ScottS@ecf.courtdrive.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com

      Shane Palmesano Sanders
      ssanders@robbinsllp.com,notice@robbinsllp.com

      Jessica Valenzuela Santamaria
      jsantamaria@cooley.com,galancr@cooley.com,jfernandes@cooley.com

      Heather G. Schlesier
      hschlesier@rgrdlaw.com,HSchlesier@ecf.courtdrive.com

      Simona Gurevich Strauss
      sstrauss@stblaw.com,janie.franklin@stblaw.com,sblake@stblaw.com

      Phong L. Tran
      phongt@johnsonfistel.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?82030395975931-L_1_0-1                                                                              2/3
5/29/2020                Case 4:16-cv-05314-JST Document 527   Filed 05/29/20 Page 17 of 17
                                                          CAND-ECF-
      David Conrad Walton
      davew@rgrdlaw.com

      Meredith B. Weatherby
      mbmiller@motleyrice.com

      Lesley Elizabeth Weaver
      lweaver@bfalaw.com,emily-aldridge-5965@ecf.pacerpro.com,lesley-weaver-4669@ecf.pacerpro.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,kmccarty@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jonathan K. Youngwood
      jyoungwood@stblaw.com,ManagingClerk@stblaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your
mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?82030395975931-L_1_0-1                                                                                                   3/3
